Case 9:19-cv-80730-RS Document 119 Entered on FLSD Docket 03/13/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  CLOVER COFFIE, ELIJAH SMITH, and
  SHANTE LEGRANDE, each individually and
  on behalf of all others similarly situated,

         Plaintiffs,                                          Case No. 9:19-cv-80730-RS-MM
                                                              CLASS ACTION
  vs.                                                         Jury Trial Demanded

  UNITED STATES SUGAR CORPORATION,
  a Delaware Corporation, et al.


        Defendants.
  _________________________________________/

                       NOTICE OF ATTORNEY CHANGE OF ADDRESS

         Pursuant to EC/CMF Local Rule of Administrative Procedure 3D, undersigned counsel

  for all Plaintiffs hereby advises the Court of the following address and contact changes:

                        Matthew T. Moore
                        The Law Offices of Berman & Berman, P.A.
                        P.O. Box 272789
                        Boca Raton, FL 33427.
                        Tel: (561) 826-5200
                        Fax: (561) 826-5201
                        Primary email: mmoore@thebermanlawgroup.com
                        Secondary email: service@thebermanlawgroup.com

         Undersigned respectfully request the Clerk to update this matter and the docket with

  above information.

  Dated this 13th day of March, 2020.
                                        THE LAW OFFICES OF
                                        BERMAN & BERMAN, P.A.
                                        P.O. Box 272789
                                        Boca Raton, FL 33427
                                        Telephone: (561) 826-5200
                                        Fax: (561) 826-5201

                                                  -1-
Case 9:19-cv-80730-RS Document 119 Entered on FLSD Docket 03/13/2020 Page 2 of 5



                               By: /s Matthew T. Moore
                               Matthew T. Moore, Esq.
                               Fla. Bar No. 70034
                               Primary: mmoore@thebermanlawgroup.com
                               Secondary: service@thebermanlawgroup.com




                                       -2-
Case 9:19-cv-80730-RS Document 119 Entered on FLSD Docket 03/13/2020 Page 3 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been filed with the

  Court’s CM/ECF filing system, which shall cause an email notice to be sent to all parties of

  record in this matter including those on the attached Service List.



                                        By: /s Matthew T. Moore
                                        Matthew T. Moore, Esq.
                                        Fla. Bar No. 70034
                                        Primary: mmoore@thebermanlawgroup.com
                                        Secondary: service@thebermanlawgroup.com




                                                  -3-
Case 9:19-cv-80730-RS Document 119 Entered on FLSD Docket 03/13/2020 Page 4 of 5




                                         SERVICE LIST

  Attorneys for Plaintiffs                            David J. Abbey, Esq.
  Matthew T. Moore, Esq.                              Abbey, Adams, Byelick & Mueller, LLP
  Joseph C. Schultz, Esq.                             3201 US Highway 19 South, 9th Floor
  Zachary West, Esq.                                  St. Petersburg, FL 33711
  The Berman Law Group                                T: 727-821-2080
  PO Box 272789                                       Email: servicedabbey@abbeyadams.com
  Boca Raton, FL 33427                                PRO HAC VICE
  T: 561-826-5200
  F: 561-826-5201                                     Attorneys for Defendants United States
  Primary Email:                                      Sugar Corporation, Sugarland
  service@thebermanlawgroup.com                       Harvesting Co., and Independent
  Secondary Email:                                    Harvesting, Inc.
  mmoore@thebermanlawgroup.com;                       Brian M. McPherson, Esq.
  jschulz@thebermanlawgroup.com;                      Gregor J. Schwinghammer, Jr., Esq.
  zwest@thebermanlawgroup.com                         Gunster, Yoakley & Stewart, PA
                                                      777 S. Flagler Drive, Suite 500 East
  Attorneys for Defendant J &J Ag                     West Palm Beach, FL 33401
  Products, Inc. Andrew S. Connell, Jr., Esq.         T: 561-655-1980
  Litchfield Cavo LLP                                 F: 561-655-5677
  600 Corporate Drive, Suite 600                      Primary Email: bmcpherson@gunster.com;
  Ft. Lauderdale, FL 33334                            gschwinghammer@gunster.com;
  T: 954-689-3000                                     Secondary Emails: eservice@gunster.com;
  F: 954-689-3001 Email:                              jhoppel@gunster.com
  Connell@litchfieldcavo.com;
  deatley@litchfieldcavo.com                          Mark R. Ter Molen, Esq.
                                                      Timothy S. Bishop, Esq.
  Attorneys for Defendant Sugar Cane                  Mayer Brown, LLP
  Growers Cooperative of Florida                      71 South Wacker Drive
  Jennifer J. Kennedy, Esq.                           Chicago, IL 60606
  Abbey, Adams, Byelick & Mueller, LLP                Ter Molen – T: 312-701-7307
  360 Central Avenue, 11th Floor                      Bishop – T: 312-701-7829
  St. Petersburg, FL 33711                            Email: mtermolen@mayerbrown.com;
  T: 727-821-2080                                     tbishop@mayerbrown.com
  F: 727-822-3970                                     PRO HAC VICE
  Email: jkennedy@abbeyadams.com
  ServiceJKennedy@AbbeyAdams.com




                                                -4-
Case 9:19-cv-80730-RS Document 119 Entered on FLSD Docket 03/13/2020 Page 5 of 5



  Attorneys for Defendants Florida                 Attorneys for Defendant Trucane Sugar
  Crystals Corporation, Flo Sun                    Corporation
  Incorporated, American Sugar Refining,           Mark A. Hendricks, Esq.
  Inc., Okeelanta Corporation, and Osceola         Forrest L. Andrews, Esq.
  Farms                                            Lydecker Diaz
  Jennifer Ann McLoone, Esq.                       1221 Brickell Avenue, 19th Floor
  Shook, Hardy & Bacon, LLP                        Miami, FL 33131
  201 South Biscayne Blvd., Suite 3200             T: 305-416-3180
  Miami, FL 33131                                  F: 305-416-3190
  T: 305-358-5171                                  Email: mah@lydeckerdiaz.com;
  F: 305-358-7470                                  fla@lydeckerdiaz.com
  Email: jmcloone@shb.com                          Secondary Email: ih@lydeckerdiaz.com;
                                                   adl@lydeckerdiaz.com
  David Brent Dwerlkotte, Esq.
  Mark D. Anstoetter, Esq.                         Co-Counsel for DefendantUS Sugar
  Shook, Hardy & Bacon, LLP                        Corporation, Sugarland Harvesting Co.,
  2555 Grand Boulevard                             and Independent Harvesting, Inc.
  Kansas City, MO 64108                            Eugene K. Pettis, Esq.
  T: 816-474-6550                                  Haliczer Pettis & Schwamm, PA
  Email: dbdwerlkotte@shb.com;                     One Financial Plaza, 7th Floor
  manstoetter@shb.com                              100 SE 3rd Avenue
  PRO HAC VICE                                     Fort Lauderdale, FL 33394
                                                   T: 954-523-9922
                                                   F: 954-522-2512
                                                   Email: Service@hpslegal.com




                                             -5-
